Title: To Benjamin Franklin from Ezra Stiles, 10 April 1766
From: 
To: 


Dear Sir
Newport April 10. 1766.
I should not so soon have troubled you with another Letter, before I had known your receipt of my former ones, but to oblige my Friend Capt. Fred Hamilton. Mr. Swift Attorney at Law in Bo[ston] by a Letter to Capt. Hamilton last Winter, informed him that a Gentleman in London had, in the Name and at the desire of the “Lady of the Earl of Peterborough and her Sister” addressed to him an Inquiry after the Children of Mr. Andrew Hallyburton late of Bo[ston] in N. England. As Mrs. Hamilton is a Daughter of Mr. Hallyburton, she has taken the Liberty of addressing a Letter to the Earls Lady; and that she may be certain of its reaching her hands, she begs you will do her the favor personally to present it. I know it to be intirely her own Composition. What were the Countesses Views in this Inquiry are not precisely known, yet suggest some flattering hopes.
This Evening for the first Time we saw a Comet in the Northwest. From a cursory View, with the assistance of a Celestial Globe I think it was in or below the Constellation Musca, and nearly in a Line from Pleiades to the first star of Aries. It sat about VIIIh. 45’. P M. Your indefatiguable Assiduity for the american Interest we hear of with the sincerest Pleasure and Gratitude; but have not heard the success. I am Dear Sir Your most obliged and obedient Servant
Ezra Stiles
Dr. Franklin in London
